PeR Cubiam.
Appellant contends the judgment is erroneous because the court declined to credit the debt with the value of the land received as a result of the foreclosure. This was one of the questions considered and determined adversely to the insurer on the prior appeal. The word “extinguished,” used in the concluding sentence of the opinion on the prior appeal, was used in the sense of payment in whole or in part.
That opinion is the law of the case. If deemed erroneous, the proper course to pursue was to petition for a rehearing, not to appeal again.
Affirmed.